Citation Nr: 0200503	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $36,545.53.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1962 to April 1965.  
In June 2000, San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) proposed to retroactively terminate the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits as of February 1, 1997 based upon her 
previously unreported earned income for the year 1997.  In 
September 2000, the RO retroactively amended and terminated 
the appellant's VA improved death pension benefits as of June 
1, 1998.  The appellant was subsequently informed in writing 
of the overpayment of VA improved death pension benefits in 
the amount of $36,545.53 and her appellate and waiver rights.  
In November 2000, the appellant requested a waiver of the 
overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $36,545.53 upon its finding 
of bad faith.  The appellant is represented in this appeal by 
Puerto Rico Public Advocate for Veterans Affairs.  

A review of the record conveys that the appellant has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

The appellant's failure to inform the VA of her receipt of 
earned income was not the result of an intent to seek an 
unfair advantage with knowledge of the likely consequences.  
CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $36,545.53 is not precluded 
by fraud, misrepresentation, or bad faith on the appellant's 
part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965(b)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the RO proposed that the appellant's VA 
improved death pension benefits be terminated retroactively 
as of February 1, 1997 due to her receipt of earned income 
for the year 1997.  In a March 2000 written statement, the 
appellant acknowledged that the VA's information as to her 
earnings was correct.  In September 2000, the RO amended and 
then terminated the appellant's VA improved death pension 
benefits retroactively as of June 1, 1998.  The appellant was 
subsequently informed in writing of the overpayment of VA 
improved death pension benefits in the amount of $36,545.53 
and her appellate and waiver rights.  In her October 2000 
Financial Status Report (VA Form 20-5655), the appellant 
acknowledged that she had been working since July 1997.  

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  

In her undated waiver request received in November 2000, the 
appellant advanced that she was unaware of her obligation to 
report any change in her income to the VA as she did not read 
English and could not understand the VA notices to her.  She 
stated that she had erroneously relied upon relatives and 
friends to tell her what the notices meant.  In her May 2001 
Appeal to the Board (VA Form 9), the appellant reiterated 
that she did not act in bad faith as her lack of English 
prevented her from reading the VA notices.  In a July 2001 
written statement, the appellant asserted that she was not at 
fault in the creation of the debt as she relied upon VA 
contact personnel to assist her.  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The appellant acknowledges 
that she has had earned income since 1997.  She advances that 
she was unaware of her obligation to report any income 
changes to the VA due to her inability to understand English 
and erroneous reliance upon other individuals to translate 
the VA's written notices to her.  The record does not contain 
any VA letters, notices, or other communications to the 
appellant which are written in Spanish.  

Moreover, the appellant's initial claim for benefits was 
received in 1996 at which time she was not in receipt of 
earned income.  It is significant that during the period of 
the overpayment in question, the appellant never submitted 
any evidence containing false information concerning her 
income.  The Board observes that the appellant has not 
conducted herself with an apparent intent to seek an unfair 
advantage over the VA with knowledge of the likely 
consequences.  Therefore, the Board concludes that the record 
does not establish an element of fraud, misrepresentation or 
bad faith towards the Government on the appellant's part as 
would preclude waiver of recovery of the overpayment of VA 
improved death pension benefits as a matter of law.  


ORDER

Waiver of an overpayment of VA improved pension benefits in 
the amount of $36,545.53 is not precluded by a finding of 
fraud, misrepresentation of bad faith.  



REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that a current financial status report from the 
appellant would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The appellant's request for waiver of 
recovery of the overpayment of VA improved death pension 
benefits in the amount of $36,545.53 has not been considered 
under the amended statutes.  Therefore, the claim must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) are fully met.  

4.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA improved death pension benefits in the 
amount of $36,545.53 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2001) and each element 
of the of equity and good conscience 
standard.  

If the claim is denied, the appellant and her accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 

allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

